Dear Mr. Carney:
Your letter of February 28, 1983, requests our office to render a supplemental opinion as to whether State Park Managers would be classified as "peace officers" as defined in La. R.S. 40:2402.
As we stated in the original opinion, the individual must have substantial contact with the public in the performance of law enforcement related duties. These duties must consist primarily of (1) making arrests; (2) performing search and seizures; (3) the execution of warrants; (4) prevention or detection of crime; or (5) the enforcement of the penal, traffic or highway laws of this State on a day to daybasis.
I have reviewed the job description materials forwarded to our office and it is the opinion of this office that State Park Managers donot qualify as "peace officers" under La. R.S. 40:2402.
I hope this opinion satisfies your inquiry. If this office can be of further assistance or service, please do not hesitate to contact me.
With kind regards, I am
  Sincerely,
  WILLIAM J. GUSTE, JR. Attorney General
  WILLIAM R. WEATHERFORD. Assistant Attorney General
                           OPINION NO. 82-1125
December 20, 1982.
La. R.S. 40:2402 et. seq. Officers employed by the following agencies would be classified as "peace officers" within the meaning and intent of La. U.S. 40:2402 and as such must complete the basic law enforcement training course as defined in La. U.S. 40: 2405 if employed after January 1, 1983. Wildlife  Fisheries Agents, Capitol Police, Airport Security Officers, Levee Board Police in the Ponchartrain, Orleans  Jefferson Levee Districts, Airport Security Officers, New Orleans Harbor Police, Campus Police, Department of Agriculture Brand Commission Officers, Department of Public Safety Security Personnel, Mississippi River Bridge Police, District Attorneys Investigators, State Pire Harshalls, Louisiana State Park Rangers, Alcohol Beverage Control Board Officers.
  Mr. Elmer Litchfield Executive Director Louisiana Commmission on Law Enforcement Baton Rouge, Louisiana